ORDER
PER CURIAM:
Upon consideration of the appellant’s motion to exceed the page limit for his initial brief, and of the Secretary’s opposition thereto, and it appearing that the appellant, in a lodged brief, has faded, without explanation, to comply with Rule 32(b) (the limit of 11 characters per inch), it is
ORDERED that the motion to file is denied and the Clerk is directed to return the lodged brief. It is further
ORDERED that the appellant’s brief shall be filed within 15 days after the date of this order. Failure to file the brief in a timely fashion may subject the appeal to dismissal. See U.S.Vet.App.R. 31(b).